The application for reinstatement to the practice of law is granted. Braden R. Wallace is reinstated to'the practice of law in the state of Ohio conditioned on the following: If Wallace is found liable on any claim(s) filed against him with the Clients’ Security Fund of Ohio, he must pay in full all amounts for which he is found liable within sixty days of the order of the Clients’ Security Fund; if Wallace fails to pay such amounts in full within sixty days, his license to practice law will be suspended forthwith.
(For earlier case, see [1989], 42 Ohio St. 3d 3, 535 N.E. 2d 655.)
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.